Citation Nr: 0307629	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  98-19 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for a nodule 
of the left mid-lung field.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel






INTRODUCTION

The veteran had active service from August 2, 1991 to 
December 8, 1997.

The current appeal arose from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  In pertinent part, the RO granted 
entitlement to service connection for a left mid-lung field 
nodule with assignment of a noncompensable evaluation 
effective from December 9, 1997, the day following separation 
from active service.

In April 2000, after adjudicating other issues then pending 
on appeal, the Board of Veterans' Appeals (Board) remanded, 
in pertinent part, the issue of an initial compensable rating 
for the lung nodule to RO for further development and 
adjudicative action.

In March 2002, the RO most recently affirmed the 
determination previously entered.

The case was then returned to the Board for further appellate 
consideration.

In August 2002, the Board adjudicated other issues then 
pending on appeal and undertook additional development on the 
issue of an initial compensable rating for the lung nodule, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), specifically attempting to obtain additional records 
and having the veteran undergo a VA examination.  

The veteran did not respond to a December 2002 letter 
requesting that he identify post-service treatment of the 
lung nodule.  He underwent a VA pulmonary function test (PFT) 
and an examination in December 2002 and January 2003, 
respectively, and the Board received copies of the reports of 
the PFTs and that examination in February 2003.  On April 8, 
2003, the Board provided notice of the development, as 
required by 38 C.F.R. § 20.903.  Later that day, the 
representative presented additional argument on the issue on 
appeal.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  Since December 9, 1997, the nodule of the left mid-lung 
field has not been manifested by Forced Vital Capacity (FVC) 
of 75- to 80-percent predicted or by Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of 66- to 80-percent predicted.

3.  Since December 9, 1997, the nodule of the left mid-lung 
field has been manifested by healed and inactive mycotic 
lesions and has been asymptomatic.

4.  Since December 9, 1997, the nodule of the left mid-lung 
field has not been manifested by chronic pulmonary mycosis 
with minimal symptoms such as occasional minor hemoptysis or 
productive cough.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a 
nodule of the left mid-lung field have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.20, 4.31, 4.97, Diagnostic Codes 6820, 
6828, 6834 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in March 1996 it was 
determined that the veteran had a solitary left mid-lung 
nodule.  

In July 1996, the assessment was a stable left lung nodule.  
A report of a July 1997 Medical Board Evaluation reflects 
that lungs were clear to auscultation and that no respiratory 
disabilities were diagnosed.

In the July 1998 rating decision, the RO granted service 
connection for a left mid-lung field nodule, effective 
December 9, 1997, and assigned a noncompensable evaluation 
under Diagnostic Code 6820 (eosinophilic granuloma of the 
lung).

The veteran was afforded a VA general medical examination in 
September 1998.  He reported that the left lung nodule was 
found when complaints of chest pain were investigated.  He 
denied having had a coccidiodomycosis test, but reported that 
a tuberculin test just prior to complaints of chest pain was 
negative.  Physical examination of the pulmonary system was 
normal.  Chest X-rays demonstrated no areas of pulmonary 
consolidation.  There were no effusions or pneumothoraces, 
and the cardiac silhouette was not enlarged.  The impression 
from the chest X-rays was no evidence of active disease.  The 
impressions from the examination included a nodule of the 
left lung of unknown etiology.

Pursuant to the April 2000 Board remand, the veteran was 
afforded a VA pulmonary examination in October 2001.  He 
reported no symptoms.  Chest X-rays were taken and compared 
with the prior study in 1998.  Chest X-rays showed an 11-
millimeter nodule in the left mid lung, and with computer 
enhancing, the examiner found two nodules, one was 3 
millimeters and the other 2 millimeters, above the right 
hemidiaphragm.  The cardiovascular contours were normal.  

It was noted that the nodular density seen in the left mid-
lung was unchanged since the prior examination.  It was 
indicated that no new masses or infiltrates were noted and 
that there were no pleural effusions.  It was reported that 
the soft tissue and osseous structures of the chest were 
unremarkable.  The impressions from the chest X-rays were 
that the nodular density in the left lung was stable and 
benign, and that there were no other focal lung lesions.



The assessment from the examination was stable, granulomatous 
nodule(s) in lung, likely histoplasmosis etiology.

Pursuant to the Board's development, the veteran underwent a 
pulmonary function test (PFT) in December 2002.  He reported 
no symptoms of coughing or wheezing, and indicated that he 
had dyspnea after severe exertion.  Forced Vital Capacity 
(FVC) was 93 percent predicted.  Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) was 110 percent predicted.  

The conclusion shows minimal airway obstruction was present, 
suggesting small airway disease.  The pulmonary function 
diagnosis was minimal obstructive airway disease - peripheral 
airway.  The impressions were (1) normal PFTs and (2) does 
not rule out asthma.

The veteran was afforded a VA special respiratory examination 
in January 2003.  He denied any symptoms.  Physical 
examination revealed that the chest was clear to auscultation 
and percussion.  The chest was symmetrical with bilateral 
equal expansion.  

The respiratory effort was unlabored.  The findings on the 
October 2001 chest X-rays were noted.  It was noted that 
December 2002 PFTs were read as normal but showed minimal 
peripheral airway obstruction.  

The assessment was stable, granulomatous nodule(s) in the 
lung, likely due to histoplasmosis and unlikely due to 
Crohn's disease.  It was noted that the nodule(s) was 
asymptomatic and that the veteran's level of activity was 
such that he may not have symptoms, even with mild lung 
disease.  It was indicated that it was possible the minimal 
pulmonary function impairment was due to Crohn's disease.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely rated disease in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Benign neoplasms of any specified part of the respiratory 
system should be evaluated using an appropriate respiratory 
analogy.  38 C.F.R. § 4.97, Diagnostic Code 6820.

An eosinophilic granuloma of a lung is rated as follows: an 
FVC less than 50-percent predicted, or; DLCO (SB) less than 
40-percent predicted, or, maximum exercise capacity less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or, cor pulmonale or pulmonary hypertension, or, 
requires outpatient oxygen therapy merits a 100 percent 
rating; an FVC of 50- to 64-percent predicted, or, DLCO (SB) 
of 40- to 55-percent predicted, or maximum exercise capacity 
of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation warrants a 60 percent rating; an 
FVC of 65- to 74-percent predicted, or, DLCO (SB) of 56- to 
65-percent predicted is assigned a 30 percent rating; an FVC 
of 75- to 80-percent predicted, or, DLCO (SB) of 66- to 80-
percent predicted is assigned a 10 percent rating.  38 C.F.R. 
§ 4.97, Diagnostic Code 6828.

Histoplasmosis of the lung is rated as follows: chronic 
pulmonary mycosis with persistent fever, weight loss, night 
sweats, or massive hemoptysis merits a 100 percent rating; 
chronic pulmonary mycosis requiring suppressive therapy with 
no more than minimal symptoms such as occasional minor 
hemoptysis or productive cough warrants a 50 percent rating; 
chronic pulmonary mycosis with minimal symptoms such as 
occasional minor hemoptysis or productive cough is assigned a 
30 percent rating; mycotic lung disease that is asymptomatic 
with healed and inactive mycotic lesions merits a 
noncompensable rating.  38 C.F.R. § 4.97, Diagnostic Code 
6834.

Ratings shall be based as far as practicable, upon average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  See 38 U.S.C.A. 5107 
(West Supp. 2002); 38 C.F.R. § 4.3.


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 38 C.F.R § 3.159 (2002).  The regulations pertaining to 
these claims merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA of 2000.  See 38 
C.F.R § 3.159 (2002).  The regulations pertaining to these 
claims merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).

In that regard, the RO provided the veteran notice of the 
VCAA and adjudicated his claim with this law in mind in a 
March 2002 supplemental statement of the case.

Through the July 1998 rating decision, a statement of the 
case, supplemental statements of the case, a December 2000 
letter from the RO, a March 2002 letter accompanying the 
March 2002 supplemental statement of the case, and a December 
2002 letter from the Board, VA informed the veteran of the 
information and evidence necessary to substantiate his claim 
and his responsibilities for providing evidence.  

He was advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  See 38 U.S.C.A. § 5103 
(West Supp. 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159 (2002).  

Copies of the above-mentioned documents were sent to the 
representative. 

With regard to providing evidence, the RO in the December 
2000 letter asked the veteran to identify all medical 
providers who had treated him for a lung nodule.  He did not 
respond.  In the May 2002 letter accompanying the May 2002 
supplemental statement of the case, the RO informed the 
veteran that if he knew of any other evidence that the RO had 
not considered but would support his claim, he should notify 
the RO so that the RO may start the process of obtaining 
evidence.  He did not respond.

Most importantly, in the December 2002 letter, the Board 
asked the veteran to provide the names, addresses, and 
approximate dates of treatment for all health care providers 
(government and private) where he had been treated for the 
nodule of the left lung field since his separation from 
service.  The Board noted that it was the veteran's 
responsibility to provide this information so that the Board 
could attempt to obtain his records.

In that letter, the Board enclosed copies of the VA Form 21-
4142 (authorization for release of information), and asked 
the veteran to complete those forms for each non-VA doctor 
and medical care facility that treated the nodule of the left 
lung field.  The Board requested the veteran to provide the 
complete name and address of each doctor and medical facility 
and the approximate dates of treatment.  The Board indicated 
that if he chose not to provide the releases that the Board 
needed to obtain his records, then he should obtain his 
records himself and send them to the Board.

The Board also encloses copied of the VA Form 21-4138 
(statement in support of claim) and asked that the veteran 
use those forms to provide the names of any VA medical 
facilities where he had been treated and the approximate 
dates of such treatment.  The Board also informed the veteran 
that if he wished, he could contact any doctor or hospital 
himself and have such a doctor or hospital send the records 
to the Board.  The veteran did not respond to the December 
2002 letter from the Board.

As for the duty to assist, the service medical records and 
reports of VA examinations and studies are of record.  As to 
the treatment records, the veteran has been explicitly asked 
about treatment and has not identified any VA or non-VA 
medical treatment for his lung nodule.  In that regard, the 
Board notes that the veteran denied any symptomatology on the 
two most recent VA examinations.  In light of the above, VA 
has fulfilled its duty to assist in obtaining relevant 
records.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R 
§ 3.159 (2002).  

The veteran has been afforded three VA examinations.  
Accordingly, VA has satisfied its duty to assist by providing 
a medical examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R § 
3.159(c)(4).

In light of the above, VA has complied with the directives of 
the Board remands.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duties to notify and to assist under both the former law 
and the new VCAA.  38 U.S.C.A. §§ 5107(a), 5103, 5103A; 
38 C.F.R. § 3.159.  Additionally, the Board finds that the 
duty to notify has been satisfied.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Initial Compensable Evaluation

Since the nodule of the left mid-lung field is considered a 
benign neoplasm, it has been rated by analogy to an 
eosinophilic granuloma of a lung.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6820, 6828.  In that regard, October 2001 VA 
chest X-rays reflect that the nodule was benign.



The next matter is whether a higher rating is warranted under 
Diagnostic Code 6828.  Although December 2002 PFTs revealed 
minimal peripheral airway obstruction, the January 2003 VA 
examiner noted that it was possible the minimal pulmonary 
function impairment was due to Crohn's disease.  The examiner 
also indicated that the nodule(s) was asymptomatic and that 
the veteran's level of activity was such that he may not have 
symptoms, even with mild lung disease.  In any event, FVC was 
93-percent predicted and DLCO (SB) was 110-percent predicted.

Therefore, the preponderance of the evidence is against a 
finding that since December 9, 1997, the nodule of the left 
mid-lung field has been manifested by FVC of 75- to 80-
percent predicted or by DLCO (SB) of 66- to 80-percent 
predicted.

Since both the October 2001 and the January 2003 VA examiners 
noted that the etiology of the nodule was likely 
histoplasmosis, the remaining matter is whether a higher 
rating is warranted under Diagnostic Code 6834.  In that 
regard, September 1998 VA chest X-rays revealed no evidence 
of active disease.  October 2001 VA chest X-rays showed that 
the nodular density in the left lung was stable and benign 
and that there were no other focal lung lesions.  During the 
October 2001 VA examination, the veteran denied any symptoms 
and the assessment was stable, granulomatous nodule(s) in 
lung.  

During the December 2002 VA PFTs, the veteran reported 
dyspnea after severe exertion but denied any symptoms of 
coughing or wheezing.  During the January 2003 VA 
examination, the veteran denied any symptoms and the 
assessment was stable, granulomatous nodule(s) in lung.  The 
examiner noted that the nodule(s) was asymptomatic and that 
the veteran's level of activity was such that he may not have 
symptoms, even with mild lung disease.

Accordingly, the preponderance of the evidence is against a 
finding that since December 9, 1997, the nodule of the left 
mid-lung field has been manifested by chronic pulmonary 
mycosis with minimal symptoms such as occasional minor 
hemoptysis or productive cough.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran; however, the Board finds 
no basis upon which to assign a higher disability evaluation 
for the veteran's nodule of the left mid-lung field.  

In the absence of assignment of an initial compensable rating 
for the pulmonary disability on a schedular basis, the Board 
finds that consideration of "staged ratings" is not 
warranted.  See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for a nodule of the left mid-
lung field.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Extraschedular Consideration

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.




In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96 (Aug. 16, 1996).  In the veteran's case at 
hand, the RO provided the criteria for assignment of an 
extraschedular evaluation and obviously considered them, but 
did not grant entitlement to a compensable evaluation on this 
basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Although the nodule of the left lung is rated as 
noncompensable, the current schedular criteria adequately 
reflects the nature and extent of severity of the nodule of 
the left mid-lung field.  The lung nodule has not required 
frequent hospitalizations.  In regard to interference with 
employment, there is no evidence in the record of marked 
interference with employment and no medical evidence has been 
presented to support a conclusion that the veteran's service-
connected respiratory disability at issue significantly 
interferes any employment endeavor.  

Therefore, the Board does not find the veteran's disability 
picture to be so unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  See Floyd, 9 Vet. App. at 94-96; Shipwash, 8 
Vet. App. at 227. 

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 


ORDER

Entitlement to an initial compensable evaluation for a nodule 
of the left mid-lung field is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

